Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NOTE
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-23 and 25-31 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Pahle (US-20120118684).
	Regarding claim 16, Pahle discloses a friction section (1); and a connection section (2); wherein the friction section (1) includes a friction surface and a plurality of transmission structures (6); wherein the connection section includes at least one mounting surface and a plurality of transfer structures (3 and/or 7); wherein the plurality transfer structures (3 and/or 7) engage positively and/or nonpositively in the respective complementary transmission structures (6) of the plurality of transmission structures 
	Regarding claim 17, Pahle discloses wherein at least one transmission structure (6) of the plurality of transmission structures is displaceable relative to a respective complementary transfer structure (3/7) of the plurality of transfer structures in a radial direction (abstract, radially discplacable).
	Regarding claim 18, as broadly recited, Pahle discloses wherein the radial direction extends outwardly from the axis of rotation (figs 4 and 6).
Regarding claim 19, Pahle discloses wherein the plurality of transfer structures (3/7) each have at least one gearing area (8 and/or 9) which extends in a radial direction (figs 4 and 6), and wherein the gearing areas are configured to transmit the torque about the axis of rotation (at least axis of drum) to the complementary transmission (figs 4-6).
Regarding claim 20, Pahle discloses wherein at least one of transfer structures of the plurality of transfer structures in a gearing area has a parallelogram cross-section (3/7, fig 6).
Regarding claim 21, Pahle discloses wherein at least one transmission structure (6) of the plurality of transmission structures includes a recess or a projection which extends in a radial direction (6, at least a projection fig 6).
Regarding claim 22, Pahle discloses wherein all of the transmission structures (6) of the plurality of transmission structures includes the recess or the projection (6 figs 4 and 6).

Regarding claim 25, as broadly recited, Pahle discloses wherein the friction section (1) at least in the area closest to the connection section (2), has an outer surface which outwardly delimits the friction section in the radial direction (fig 4), and wherein at least one transmission structure (6) of the plurality of transmission structures extends from the outer surface (fig 4 at least between 1 and 2).
Regarding claim 26, as broadly recited, Pahle discloses wherein the transfer structures (3/7) engage positively in the respective complementary transmission structures (6) in such a way that a displacement between the friction section and the connection section in the direction of the axis of rotation and/or in the circumferential direction is prevented (at least paragraph 41).
Regarding claim 27, as broadly recited, Pahle discloses wherein the plurality of transfer structures (3/7) extend in the radial direction (fig 4), and wherein the plurality of transmission structures (6) extend in the direction of the axis of rotation (it has been interpreted that at least a portion of 6 extends in a direction of rotation (figs 4 and 6).
Regarding claim 28, as broadly recited, Pahle discloses wherein the connection section (2) comprises a plurality of secondary transfer structures (a separate one of the plurality of elements 3) which extend in the radial direction (8), wherein the friction section (1) comprises a plurality of secondary transmission structures (a separate one of the plurality of elements 3), that each engage a complementary secondary transfer structure, so that a torque about the axis of rotation and/or a force in the direction of the positive and/or the negative axis of rotation can be transmitted in a positive manner between the secondary transfer structures and the secondary transmission structures (figs 4-6).
Regarding claim 29, Pahle discloses wherein at least one transmission structure (6) of the plurality of transmission structures is interspaced with at least one secondary transmission structure of 
Regarding claim 30, Pahle discloses wherein all of the transmission structures (6) of the plurality of transmission structures are interspaced with the at least one secondary transmission structure about the brake drum (3 and/or 7 at least wherein 2 of elements 6 surround a complementary element 3 and/or 7).
Regarding claim 31, Pahle discloses wherein the at least one transmission structure (6) completely surrounds the at least one secondary transmission structure (at least wherein 2 of elements 6 surround a complementary element 3 and/or 7).
Claim(s) 16-23 and 25-27 is/are rejected under 35 U.S.C. 102anticipated as being anticipated by White (US2026263).
Regarding claim 16, White discloses a friction section (2/3); and a connection section (fig 3, at least at or near 1 and 2); wherein the friction section (2/3) includes a friction surface and a plurality of transmission structures (6); wherein the connection section includes at least one mounting surface and a plurality of transfer structures (5/7); wherein the plurality transfer structures (5/7) engage positively and/or nonpositively in the respective complementary transmission structures (6) of the plurality of transmission structures so that a torque about the axis of rotation can be transmitted positively (figs 1-4, and columns 1-2); wherein the mounting surface (1) is capable of fixing the brake drum indirectly or directly to a hub (col. 1, lines 1-6); and wherein the plurality of transfer structures (5/7) extend from a stop surface (figs 1-3, any surface as the stop surface has not been defined), in the direction of the axis of rotation (figs 1 and 3, at least the axis of the drum) and wherein the plurality of transmission structures and/or transfer structures are arranged in pairs in a circumferential direction (5/6/7, at least wherein adjacent transfer and transmission structures have been interpreted as a pair).

Regarding claim 18, as broadly recited, White discloses wherein the radial direction extends outwardly from the axis of rotation (figs 1-7).
Regarding claim 19, White discloses wherein the plurality of transfer structures (5/7) each have at least one gearing area (fig 3 at or near 6 and 5) which extends in a radial direction (figs 1 and 3), and wherein the gearing areas are configured to transmit the torque about the axis of rotation (at least axis of drum) to the complementary transmission (figs 1-4).
Regarding claim 20, White discloses wherein at least one of transfer structures of the plurality of transfer structures in a gearing area has a parallelogram cross-section (at least figs 2 or 7 and similar to Applicant’s fig 6).
Regarding claim 21, White discloses wherein at least one transmission structure (6) of the plurality of transmission structures includes a recess or a projection which extends in a radial direction (6, at least a projection fig 6).
Regarding claim 22, White discloses wherein all of the transmission structures (6) of the plurality of transmission structures includes the recess or the projection (figs 2, 3, and/or 7).
Regarding claim 23, White discloses wherein the at least one transmission structure (6) extends from an inner surface (fig 1, at least from inner side of 2), where the inner surface limits the friction section at least in regions towards the axis of rotation (fig 1, at least from inner side of 2).
Regarding claim 25, as broadly recited, White discloses wherein the friction section (2/3) at least in the area closest to the connection section (1), has an outer surface which outwardly delimits (4) the friction section in the radial direction (fig 1), and wherein at least one transmission structure (6) of the plurality of transmission structures extends from the outer surface (fig 3 at least between 2 and 1).

Regarding claim 27, as broadly recited, White discloses wherein the plurality of transfer structures (5/7) extend in the radial direction (figs 1 and 2), and wherein the plurality of transmission structures (6) extend in the direction of the axis of rotation (it has been interpreted that at least a portion of 6 extends in a direction of rotation (figs 1 and 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 102(a1) as anticipated by Bouvier et al. (US-9416833) or, in the alternative, under 35 U.S.C. 103 as obvious over Bouvier et al. (US-9416833) in view of Kleber (20100035388).
Regarding claim 16, Bouvier et al. discloses a friction section (11); and a connection section (12); wherein the friction section (11) includes a friction surface and a plurality of transmission structures (13); wherein the connection section includes at least one mounting surface and a plurality of transfer 
In the alternative, Bouvier et al. discloses as set forth above with regards to a brake disk and lacks a drum.  Kleber teaches a brake drum (paragraph 13).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the connection between the friction section of a disk and the bell section of a brake to that of a brake drum since a cast in place method is used and can be applied across various sizes and automotive components including a brake drum (Kleber, paragraph 13).
	Regarding claim 17, Bouvier et al. discloses wherein at least one transmission structure (13) of the plurality of transmission structures is displaceable relative to a respective complementary transfer structure (12b/c/d) of the plurality of transfer structures in a radial direction (see at least opening 12d upon installation).
Allowable Subject Matter
Claims 32-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 1/13/2022 have been fully considered but they are not persuasive.  Applicant argues that the prior art of record lacks wherein the plurality of transmission structures and/or transfer structures are arranged in pairs in a circumferential direction because the structures of the prior art are spaced equidistantly in the circumferential direction, Examiner respectfully disagrees.  The limitation “arranged in pairs is a circumferential direction” does not require any specific spacing of structure and does not prevent an interpretation wherein adjacent structure can be considered a pair.  It appears that the arguments are more specific than the limitations of the claim.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657